PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1281


JOHN H. MACSHERRY, JR.,

                    Plaintiff − Appellee,

             v.

SPARROWS POINT, LLC; COMMERCIAL DEVELOPMENT COMPANY, INC.;
MICHAEL ROBERTS,

                    Defendants – Appellants.


                                      No. 19-1321


JOHN H. MACSHERRY, JR.,

                    Plaintiff − Appellant,

             v.

SPARROWS POINT, LLC; COMMERCIAL DEVELOPMENT COMPANY, INC.;
MICHAEL ROBERTS,

                    Defendants – Appellees.


Appeals from the United States District Court for the District of Maryland, at Baltimore.
Frederick P. Stamp, Jr., Senior District Judge. (1:15-cv-00022-FPS)


Argued: May 27, 2020                                        Decided: September 1, 2020
Before MOTZ and DIAZ, Circuit Judges, and Max O. COGBURN, Jr., United States
District Judge for the Western District of North Carolina, sitting by designation.


Vacated and remanded by published opinion. Judge Diaz wrote the opinion, in which
Judge Motz and Judge Cogburn joined.


Joshua J. Gayfield, Megan J. McGinnis, MILES & STOCKBRIDGE P.C., Baltimore,
Maryland, for Appellants/Cross-Appellees. Andrew K. O’Connell, THOMAS &
LIBOWITZ, P.A., Baltimore, Maryland, for Appellee/Cross-Appellant.




                                        2
DIAZ, Circuit Judge:

       A jury awarded John Macsherry, Jr. $1 million on his claims against Sparrows Point,

LLC; Commercial Development Company, Inc.; and Michael Roberts (collectively “the

defendants”) for nonpayment of a commission on the sale of a large parcel of industrial

property located on the Sparrows Point peninsula, which juts out from Baltimore Harbor. 1

The defendants (who are based in St. Louis) employed Macsherry for approximately two

years as their local, boots-on-the-ground representative in Baltimore while they performed

environmental cleanup on the parcel, and upon its sale for $110 million, the jury found that

they were contractually obligated to pay Macsherry 0.75% of that price.

       On appeal, the defendants contend that the evidence is insufficient to support the

jury’s verdict as to all claims. Alternatively, they seek a new trial on two grounds,

contending that the district court erred both in admitting evidence (under Fed. R. Evid.

408) of an alleged effort to compromise Macsherry’s claim to a commission and in granting

Macsherry a jury trial under Fed. Rs. Civ. P. 38(b) and 39(b).

       As we explain, we agree that the evidence of the defendants’ effort to compromise

Macsherry’s claim wasn’t admissible for any purpose under Rule 408 and that the error

wasn’t harmless. That is, even assuming that the evidence is sufficient as a matter of law

to support the jury’s verdict, we cannot be confident that the jury was not substantially



       1
       Macsherry’s complaint alleges four claims: (1) Violations of the Maryland Wage
Payment and Collection Law; (2) Breach of Contract, (3) Promissory Estoppel, and (4)
Quantum Meruit.


                                             3
swayed by the evidentiary error. Accordingly, the defendants are entitled to a new trial.

But as we also find that the district court enjoyed ample discretion to grant Macsherry’s

untimely request for a jury trial under Rule 39(b), the new trial may remain before a jury. 2

                                               I.

       We begin with the facts, many of which are contested, and the procedural history.

                                               A.

                                               1.

       In the late 1980s, Michael Roberts bought his first piece of industrial real estate in

the form of a defunct brewery. Within a year, he had demolished the facility, sold the

scrap, remediated the property’s environmental liabilities, and resold it for a huge profit.

Looking to replicate the success of that venture, in 1990, Michael Roberts and his brother,

Thomas, 3 founded Commercial Development Company, Inc. (“CDC”), a Missouri-based

company, to facilitate the remediation and resale of other such ‘brownfield’ properties.

       In the years since, the Roberts brothers have developed a business model whereby

they form single-purpose companies to purchase individual brownfield properties, whose

environmental liabilities are then remediated by CDC. The brothers then resell the parcels

through their respective single-purpose companies. And while the brothers share control




       2
        Because we remand for a new trial, we need not reach Macsherry’s challenges on
cross-appeal to the district court’s amendment of the judgment.
       3
           We occasionally refer to the brothers by their first names.

                                               4
of all companies involved in the process, one of them is assigned principal responsibility

for each property.

       So it was that, in September 2012, the Roberts brothers formed Sparrows Point,

LLC, another Missouri-based company, for the purpose of acquiring about 3,100 acres of

highly contaminated industrial property on the Sparrows Point peninsula, where the

Bethlehem Steel mill formerly stood. Michael Roberts was assigned responsibility for the

Sparrows Point site, which was purchased in tandem with an unaffiliated, Chicago-based

liquidation firm called Hilco Global. The transaction was structured so that Hilco acquired

the site from the railroad tracks up, while Sparrows Point, LLC acquired it from the land

down, including all of the environmental liabilities. As usual, the defendants planned to

redevelop the land and then sell or lease their interest.

                                              2.

       Soon after the acquisition of the Sparrows Point site, CDC’s then Vice President of

Asset Management, Robert Schoelch, approached Michael Roberts to discuss, as Michael

later testified, “hiring a local representative to act as boots on the ground in Baltimore.”

J.A. 782. In Schoelch’s view, the defendants needed someone with a solid network in the

community to help “move the project forward” by dealing with brokers, tenants, and state

and local officials, among other responsibilities. J.A. 1421. According to Schoelch, they

also discussed the need for a “commission component” to the position’s compensation

package, J.A. 1435, though Michael testified to the contrary and that he “never authorized”

Schoelch to offer a commission component, J.A. 786.



                                              5
       Enter Macsherry, who, on September 20, 2012, sent an email to CDC’s Chief

Executive Officer, Randall Jostes, to inquire about working for “the owners of Sparrows

Point.” J.A. 440. As if reading Schoelch’s mind, Macsherry billed himself as “a Baltimore

person who ha[d] been in the real estate industry for close to 30 years,” with “excellent

experience” in “master planning” and “development,” “excellent contacts in the

community,” and valuable “knowledge” of the Baltimore Harbor. J.A. 1611.

       Macsherry’s email was forwarded to Schoelch, who then called Macsherry. Over

the ensuing weeks, the two men exchanged half a dozen more calls and emails regarding

the boots-on-the-ground position—until, on December 4, 2012, Schoelch called Macsherry

to say that the defendants wanted to make him an offer.

       What happened next is somewhat disputed. Macsherry testified that Schoelch sent

him an email (which, however, was never produced in discovery), along with a one-page

term sheet attached (a copy of which was produced), that same day. See J.A. 1673 (the

“Original Term Sheet”). Though it contains no date, names, or signature lines, the Original

Term Sheet lists the relevant position as Sparrows Point, LLC’s “Vice President of Leasing

and Development” and recites, among other terms, a “Salary” of $50,000 per year and a

“Commission” of “75 basis points paid on the total net value of any sales/leases or parcels.”

Id. Michael Roberts, Schoelch, and Macsherry all testified that they understood “75 basis

points” to mean three-quarters of one percent, i.e., a 0.75% commission.

       After receiving the Original Term Sheet, Macsherry sought to negotiate better terms,

especially with respect to pay and vacation time. According to Macsherry, Schoelch said

he would need to obtain Michael’s approval for any changes, and shortly thereafter sent

                                             6
Macsherry (in another email that was never produced in discovery) a red-lined version of

the term sheet (a copy of which was produced in discovery). See J.A. 1657 (the “Red-

Lined Term Sheet”).

       In addition to a newly listed start date of Monday, December 10, 2012, the Red-

Lined Term Sheet recites a salary of $77,000 and two extra vacation days, while the

commission term remains substantially the same at “75 basis points paid on the total value

of any sales/leases or parcels on any deals closed after the Start Date.” Id. Further, while

the Red-Lined Term Sheet still lacks any date, names, or signature lines, the Tracked

Changes panel of the Microsoft Word document that Macsherry received reflects that the

changes were entered by “R. Schoelch” on December 4, 2012. Id.

       After receiving the Red-Lined Term Sheet, Macsherry attempted again to negotiate

better pay, but Schoelch told him that the revised deal was the best one that Michael

Roberts “w[ould] agree to.” J.A. 465. At that point, Macsherry said that he “[woul]d

accept these terms and conditions.” Id.

       For his part, Schoelch recalled little about his interactions with Macsherry between

September 20 and December 4, but conceded to having created and sent the Red-Lined

Term Sheet to Macsherry. Not in dispute, however, was that no employment contract was

formed on December 4 because the Red-Lined Term Sheet wasn’t a formal offer, as

Michael Roberts had not yet approved it.

       On December 6, CDC flew Macsherry out to their headquarters in St. Louis. He

spent about an hour meeting with the Roberts brothers, during which time they discussed

such generalities as the redevelopment of the Sparrows Point site and the Baltimore real

                                             7
estate scene, but not such details as Macsherry’s compensation. “That kind of stuff,”

Michael Roberts would later testify, “was all . . . up to [Schoelch].” J.A. 785–86.

       Macsherry then met with CDC’s Chief Operating Officer and Director of Human

Resources, Becky Lydon. According to Macsherry, after telling him that he was officially

hired, Lydon gave him a “clean version” of the Red-Lined Term Sheet—that is, one

without the redlines but with all the same terms—to sign. J.A. 469–70. Macsherry knew

the clean version memorialized the same terms as the Red-Lined Term Sheet (including

with respect to commission) because he had brought a copy of the latter along with him to

St. Louis, and “compared the two documents” side-by-side right then and there. J.A. 470.

Macsherry added that after he’d signed the clean version, Lydon said she would “get Mike

Roberts to sign it” too and “send [him] a copy.” J.A. 471. But Macsherry never received

a copy, and no clean version of the Red-Lined Term Sheet—nor any other document

purporting to be Macsherry’s employment agreement—was ever produced in discovery.

       Lydon’s testimony paints an entirely different picture of this meeting. She never

told Macsherry he was hired and, in fact, didn’t even know that he’d been hired until later

that day, when Schoelch told her so. Lydon had been asked to simply “go in and explain”

what Macsherry’s medical, dental, and vision benefits would be, J.A. 1328–29, and hadn’t

presented Macsherry with any employment agreement. And she didn’t learn the details of

Macsherry’s compensation package until the next day, when Schoelch told her that

Macsherry would be paid a salary of $77,000, with no commission component. As for

Schoelch, he testified that he couldn’t recall the final terms of Macsherry’s compensation

package.

                                             8
                                             3.

       On December 10, 2012, Macsherry began working as CDC’s Vice President of

Development and Leasing—consistent with the date and position (though technically not

the same employer) reflected in the Red-Lined Term Sheet.

       Macsherry performed myriad duties as the defendants’ local representative for the

Sparrows Point site, such as dealing with officials from the Maryland Port Authority and

other state and local agencies, supervising the extensive remediation of the site’s complex

environmental liabilities, managing the site’s water and sewer infrastructures, dealing with

the site’s existing tenants, and creating a concept plan for marketing the redeveloped site.

Macsherry also supervised a third-party real estate broker named Cassidy Turley, whom

the defendants hired to find a buyer for the site (which Macsherry wasn’t hired to do).

       The leading candidate to purchase the redeveloped Sparrows Point site soon

emerged as Hilco, the company that already owned the site from the railroad tracks up.

Hilco had expressed its interest in acquiring the remainder of the site at a dinner with the

Roberts brothers in late 2012. The brothers turned their end of the negotiations over to

Schoelch and Jostes, who continued to court Hilco, with varying degrees of success,

throughout 2013. For Macsherry’s part, he testified that, while Hilco “wasn’t [his] sale to

make,” J.A. 624, he was nonetheless involved in the client relationship by “doing what [he]

was hired to do”—that is, by “dealing with Hilco on various issues” related to the

defendants’ redevelopment of the site, J.A. 621.

       In May 2013, Macsherry negotiated the renewal of a lease with the Nelson

Company, an existing tenant of the Sparrows Point site. Seeking payment of a 0.75%

                                             9
commission (amounting to $281) on that renewal, Macsherry emailed Lydon and Schoelch

separately, asking them each to send him a copy of his employment agreement, which he

said he’d never received (to Lydon) or had misplaced (to Schoelch). Lydon responded that

she was “in the middle of a big closing” and asked whether Macsherry had “checked with

[Michael Roberts].” J.A. 1653. Macsherry replied that Michael “said he could not find it”

and blamed its absence “on his filing system” (adding “like he has one”), but now attached

a copy of the Red-Lined Term Sheet, which he characterized as an unsigned copy of his

agreement. Id. Macsherry also sent Schoelch a copy of the Red-Lined Term Sheet, as well

as a formal commission invoice.

      The parties offer characteristically competing accounts of how Macsherry’s request

for a commission on the Nelson lease was resolved. According to Macsherry, Schoelch

called to assure him that the Red-Lined Term Sheet reflected his employment terms and

that he would receive the requested commission, but stated that it wasn’t “a good time to

process the invoice” because “there was a lot going on.” J.A. 535. Schoelch, by contrast,

testified that he told Macsherry that the Red-Lined Term Sheet “was not his term sheet,”

J.A. 1493, and that he didn’t know the “final terms” of Macsherry’s agreement, J.A. 1497.

As for Lydon, she claimed that she reached out to Schoelch after receiving Macsherry’s

initial email and was told that Macsherry had no employment agreement, though she never

relayed that information to him.    By late July, Macsherry dropped his pursuit of a

commission on the Nelson lease.




                                           10
                                               4.

       After months of negotiations, Hilco agreed to buy the balance of the Sparrows Point

site for $110 million. The deal closed on September 18, 2014, and the Roberts brothers

pocketed upwards of $65 million in profit. 4

       As the Hilco sale was about to close, Macsherry emailed Lydon to request his 0.75%

commission (amounting to $825,000) on the sale, attaching the Red-Lined Term Sheet in

support. Lydon forwarded the request to Michael Roberts, who ignored it. Macsherry then

called Michael directly and left him a voicemail about his request for a commission, and

also sent him an email to the same effect, but Michael didn’t respond to either.

       On September 12, 2014, Lydon emailed Macsherry a formal termination letter

effective upon the closing with Hilco. J.A. 1672. The letter stated that Macsherry would

be paid “[a]ll payroll earned . . . as well as any vacation time earned but not yet taken” as

of the date of the closing, but made no reference to any commission. Id. Macsherry

responded to Lydon’s email the next day, asserting that his employment agreement “had a

commission clause of .75% of the sale value,” that his compensation “was primarily based

on the commission,” and that he was “hopeful the company w[ould] honor this agreement.”

J.A. 1670. Lydon replied by asking whether Michael Roberts had called Macsherry to

discuss his commission request “yet.” Id.




       4
       The defendants transferred funds from the Hilco sale to family trusts after
MacSherry stated that he was planning to retain counsel over his unpaid commission.

                                               11
       On September 17, Macsherry told Lydon that he still hadn’t heard from Michael

about his request for a commission on the Hilco sale. The sale closed the following day,

and Macsherry was terminated without a commission, though the defendants did pay a

commission to Turley (the independent broker). On September 19, Macsherry emailed

Michael Roberts again to request that he call him about his commission request, which

Michael finally did.

       During their first call, Michael asked Macsherry to send him a copy of the document

supporting his request for a commission, and Macsherry obliged by sending him the Red-

Lined Term Sheet. The substance of their second call is hotly disputed. According to

Macsherry, Michael told him: “I know I owe you a commission. I don’t believe you

deserve a commission as big. What will you take?” J.A. 591–92 (the “Compromise

Statements”). In response, Macsherry said that he believed he was owed the full 0.75%

commission reflected in the Red-Lined Term Sheet, but remained open to an offer.

Michael said he would think about it and get back to him, but never did.

      In Michael’s telling, however, he told Macsherry that the Red-Lined Term Sheet

was “not an employment agreement” and that Macsherry wasn’t owed any commission. 5

J.A. 938. Michael also told Macsherry that he wasn’t “opposed” to paying Macsherry “a

bonus of some sort,” but didn’t actually make an offer. Id. Whatever was said, Macsherry

and Michael reached no resolution that day or thereafter.



       5
        At trial, however, Michael admitted that he never asked Schoelch whether he
offered Macsherry a commission.

                                           12
                                             B.

       Macsherry filed suit in the Circuit Court for Baltimore County in November 2014,

asserting four alternative claims: (I) violation of Maryland’s Wage Payment and Collection

Law (the “MWPCL”), see Md. Code Ann., Lab. & Empl. § 3-501 et seq., which creates a

cause of action to recover wages left unpaid upon termination, id. § 3-507.2(a); (II) breach

of contract; (III) promissory estoppel; and (IV) quantum meruit. Macsherry also asserted

a fifth claim for what the district court called “enhanced damages” under the MWPCL, J.A.

420, which allows for recovery of up to treble damages where the wages were withheld

“not as a result of a bona fide dispute,” Md. Code Ann., Lab. & Empl. § 3-507.2(b).

       Macsherry’s state-court complaint didn’t expressly demand a jury trial. Rather, it

referenced a jury only in the ad damnum paragraphs at the end of each of Macsherry’s four

substantive claims, which requested the court to “[a]ward . . . any other relief this Court or

a jury deems appropriate.” J.A. 37, 38, 39, 41. The complaint was also accompanied by a

Case Information Report pursuant to Md. R. 2-111, in which Macsherry checked the “No”

box of the “Jury Demand” section. J.A. 47.

       The defendants removed the case to the district court for the District of Maryland,

invoking the court’s diversity jurisdiction. On the Civil Cover Sheet accompanying the

notice of removal, the defendants likewise checked the “No” box of the “Jury Demand”

section, which said to “Check Yes only if demanded in complaint.” J.A. 29.

       The defendants simultaneously moved to dismiss the complaint, which the district

court granted in part, as to Michael Roberts alone, on the ground that the complaint failed

to state a claim against him individually. Macsherry v. Sparrows Point, LLC, No. 1:15-cv-

                                             13
22 (D. Md. May 21, 2015). Attempting to cure this pleading defect, Macsherry filed an

amended complaint—which, like his initial, state-court complaint, only referenced a jury

in the four ad damnum paragraphs’ requests for “any other relief this Court or a jury deems

appropriate.” J.A. 59, 60, 62, 63. Michael Roberts again moved to dismiss the amended

complaint on individual liability grounds, which the district court granted in part, as to

claims II, III, and IV. Macsherry v. Sparrows Point, LLC, No. 1:15-cv-22, 2015 WL

6460261, at *9–15 (D. Md. Oct. 23, 2015).

       In January 2016, the parties filed a joint status report in which Macsherry first

contended that the case was “to be tried by a jury.” J.A. 98. The defendants countered

“that a proper jury demand was not made,” however, and the parties noted that “[m]otions

practice may be required to resolve the dispute.” Id. To that end, Macsherry moved again

to amend his complaint (as well as to reopen discovery), seeking to add an express demand

for a jury trial. But the district court denied the motion, finding amendment improper under

Fed. R. Civ. P. 15 and, in any event, insufficient to cure any failure to properly demand a

jury trial under Fed. R. Civ. P. 38(b). Macsherry v. Sparrows Point, LLC, No. 1:15-cv-22,

2016 WL 8669914, at *8, 11 (D. Md. Oct. 28, 2016).

       The parties then briefed cross-motions for summary judgment, which the district

court denied. Macsherry v. Sparrows Point, LLC, No. 1:15-cv-22, 2017 WL 3315262 (D.

Md. Aug. 3, 2017) (the “Summary Judgment Opinion”). The court found that the case was

“riddled with significant factual disputes,” id. at *36, including whether the parties agreed

to the commission term reflected in the Red-Lined Term Sheet and, if so, whether that term

was ambiguous in its scope, see id. at *21–24.

                                             14
                                             C.

       With the case set for trial, Macsherry moved for a jury trial alternatively under Fed.

Rs. Civ. P. 38(b) and 39(b), which the district court granted on both grounds. Macsherry

v. Sparrows Point, LLC, No. 1:15-cv-22, 2017 WL 5591798, at *8 (D. Md. Nov. 17, 2017)

(the “Jury Trial Opinion”). The court found that the references to “this Court or a jury” in

the ad damnum paragraphs of the complaint sufficed to demand a jury trial under Rule

38(b), and even assuming they didn’t, Macsherry was entitled to a jury trial under Rule

39(b) pursuant to the “balancing test” of Malbon v. Pennsylvania Millers Mutual Insurance

Co., 636 F.2d 936 (4th Cir. 1980). Id. at *2–8.

       Prior to trial, the parties also briefed two motions in limine, including one by the

defendants to exclude evidence of Michael Roberts’s Compromise Statements pursuant to

Fed. R. Evid. 408. The district court preliminarily denied both motions, subject to the

presentation of the evidence at trial. Macsherry v. Sparrows Point, LLC, No. 1:15-cv-022,

2018 WL 1123696, at *5 (D. Md. Mar. 1, 2018) (the “Motions in Limine Opinion”). With

respect to the Compromise Statements, the court found that they were admissible without

limitation because they didn’t fall under the exclusionary provision of Rule 408(a), and

even assuming they did, they were admissible under Rule 408(b) for the limited purpose

of proving Macsherry’s entitlement to enhanced damages under the MWPCL. Id. at *3–5.

       The parties proceeded to a seven-day jury trial. At trial, the defendants renewed

their Rule 408 objection to the evidence of the Compromise Statements, but the district

court overruled the objection and admitted the statements without limitation.           The

defendants then moved for a directed verdict under Fed. R. Civ. P. 50(a) at the close of

                                             15
Macsherry’s evidence, which the district court denied as well. The jury returned a verdict

in favor of Macsherry on all claims. It also awarded Macsherry $1 million in net damages,

consisting of $825,000 in compensatory damages 6 (the full value of his claimed

commission on the Hilco sale) plus $175,000 in enhanced damages.

       The defendants subsequently moved pursuant to Fed. R. Civ. P. 50(b) for judgment

notwithstanding the verdict or, alternatively, for a new trial on the ground that Macsherry

presented insufficient evidence to support the jury’s verdict. The district court denied the

motion. Macsherry v. Sparrows Point, LLC, No. 1:15-cv-22, 2019 WL 557005, at *5 (D.

Md. Feb. 12, 2019). But the court granted the defendants’ alternative motion to amend the

judgment pursuant to Fed. R. Civ. P. 59(e), for reasons not relevant here.

       This appeal followed.



                                             II.

       The defendants first contend that the district court erred in admitting evidence of the

Compromise Statements under Fed. R. Evid. 408. We review the court’s admission of the

evidence for abuse of discretion and its underlying legal conclusions de novo. See United

States v. Benson, 957 F.3d 218, 228 (4th Cir. 2020). In so doing, we find that the admission


       6
         Specifically, the jury awarded Macsherry $825,000 in compensatory damages on
each of his two contract claims (i.e., substantive violation of the MWPCL and breach of
contract); $825,000 on his quantum meruit claim; and $175,000 on his promissory estoppel
claim. But because the jury found that the parties had an express contract, the district court
eliminated Macsherry’s awards under the two quasi-contract claims. And because the two
contract claims arose from a single harm, the court entered judgment awarding Macsherry
compensatory damages under just one of them (the MWPCL claim).

                                             16
was legal error because the statements constituted an effort to compromise an actual dispute

over Macsherry’s claim to a commission on the Hilco sale, and weren’t admissible for any

purpose separable from proving or disproving the validity of that claim. We direct

appropriate relief as more fully explained below.

                                              A.

       We start with the text of Rule 408, which this court has had few occasions to

consider. The Rule consists of two provisions. First, subsection (a) provides that evidence

of “the following” types of statements “is not admissible” on behalf of any party “either to

prove or disprove the validity or amount of a disputed claim or to impeach by a prior

inconsistent statement or a contradiction”:

       (1) furnishing, promising, or offering—or accepting, promising to accept, or
       offering to accept—a valuable consideration in compromising or attempting
       to compromise the claim; and

       (2) conduct or a statement made during compromise negotiations about the
       claim—except when offered in a criminal case and when the negotiations
       related to a claim by a public office in the exercise of its regulatory,
       investigative, or enforcement authority.

Fed. R. Evid. 408(a). Second, however, subsection (b) provides that such evidence may be

admitted “for another purpose, such as proving a witness’s bias or prejudice, negating a

contention of undue delay, or proving an effort to obstruct a criminal investigation or

prosecution.” Fed. R. Evid. 408(b) (emphasis added).

       Thus, our task here is to determine whether the Compromise Statements are the sort

of evidence implicated under Rule 408(a); and if so, whether they were admissible under




                                              17
Rule 408(b) for a purpose other than to prove (or disprove) the validity or amount of

Macsherry’s claim to a commission. We take these steps in turn.

                                              1.

       At bottom, Rule 408(a)’s exclusionary provision extends to evidence of an effort to

“compromise” a “disputed claim.” See Fed. R. Evid. 408(a). As an initial matter, we join

a majority of our sister circuits in recognizing that a dispute “need not ‘crystallize to the

point of threatened litigation’” to implicate this provision. See Weems v. Tyson Foods,

Inc., 665 F.3d 958, 965 (8th Cir. 2011) (quoting Affiliated Mfrs., Inc. v. Aluminum Co. of

Am., 56 F.3d 521, 527 (3d Cir. 1995)); see also Dallis v. Aetna Life Ins. Co., 768 F.2d 1303,

1307 (11th Cir. 1985); U.S. ex rel. Drakeford v. Tuomey, 792 F.3d 364, 390 (4th Cir. 2015)

(Wynn, J., concurring). But see Big O Tire Dealers, Inc. v. Goodyear Tire & Rubber Co.,

561 F.2d 1365, 1373 (10th Cir. 1977) (suggesting the opposite view).

       Rather, in our view, a dispute exists for purposes of Rule 408(a) “so long as there is

‘an actual dispute or difference of opinion’ regarding a party’s liability for or the amount

of the claim” at issue. Weems, 665 F.3d at 965 (quoting Affiliated Mfrs., 56 F.3d at 527);

accord Dallis, 768 F.2d at 1307; Drakeford, 792 F.3d at 390. This broader view not only

best interprets Rule 408(a)’s plain language, but also best promotes the “public policy

favoring the compromise and settlement of disputes” underlying this exclusionary rule.

See Fed. R. Evid. 408 advisory committee’s note to 1972 proposed rules; cf. Fiberglass

Insulators, Inc. v. Dupuy, 856 F.2d 652, 655 (4th Cir. 1988) (noting Rule 408’s “strong

public policy”). After all, the value of promoting efforts to settle disputes that have entered

the doors of a court applies all the more to disputes that haven’t yet done so.

                                              18
       The district court agreed with this principle, but found that there was nonetheless no

actual dispute or difference of opinion regarding Macsherry’s claim to a commission on

the Hilco sale at the time Michael Roberts allegedly made the Compromise Statements.

See Motions in Limine Opinion, 2018 WL 1123696, at *5. In so holding, the court reasoned

that Michael’s previous efforts “to avoid” Macsherry’s requests for a commission on the

Hilco sale “fl[ew] in the face of any notion of a dispute.” Id. In other words, the court

effectively ruled that a dispute must be explicitly communicated from one party to the other

before it implicates Rule 408(a).

       We think that it strains both the plain language of Rule 408(a) and the record to

conclude that a dispute over Macsherry’s claim to a commission on the Hilco sale didn’t

exist at the time of the alleged Compromise Statements. See Weems, 665 F.3d at 966.

Weems is instructive on this point. There, our sister circuit held that a separation agreement

“was clearly an offer of compromise within the meaning of Rule 408” where the defendant

employer had sent it shortly after the plaintiff employee had complained that her being

placed on administrative leave amounted to gender discrimination. Id. at 964–66. The

court reasoned that even though the defendant “never followed up” with the plaintiff about

her complaint of discrimination, id. at 963, their offer to pay her an additional month of

salary in exchange for a release of all claims (and the end of her employment) implied an

actual difference of opinion, id. at 965–66.

       So too here, the defendants had clearly—if impliedly—communicated a difference

of opinion over Macsherry’s claim to a commission on the Hilco sale by the time of the

Compromise Statements. Recall that, even crediting Macsherry’s account of the events

                                               19
surrounding his earlier request for a commission on the Nelson lease, the defendants had

been ignoring his invoice for a mere $281 for well over a year by then, and showed no

intention of changing their tune. The defendants also had never so much as sent Macsherry,

as he put it, “any kind of acknowledgement” about the status or whereabouts of his final

agreement, let alone a copy of it. J.A. 555. As a result, Macsherry sent Lydon another

copy of the Red-Lined Term Sheet on September 9, 2014, when he first requested a

commission on the Hilco sale, being “concerned” that the defendants weren’t on the same

page about the terms of his agreement. J.A. 554.

       The dispute over the commission became more pronounced over the ensuing weeks.

Notably, while Macsherry received no “follow up” from Lydon or Michael Roberts for

several days after his initial requests, see Weems, 665 F.3d at 963, the termination letter

that he received from Lydon on September 12 came “inferentially in response” thereto, see

id. at 665–66, insofar as it addressed Macsherry’s outstanding payroll entitlements without

mentioning any commission. Indeed, Macsherry was so alarmed at the omission that he

responded by urging the defendants to “honor” their “agreement” to pay him a commission.

J.A. 1670.

       But rather than honor the alleged agreement, the defendants instead terminated

Macsherry without paying him any commission. Michael Roberts then persisted in

ignoring Macsherry’s requests to discuss his commission after terminating him. Surely,

the only “reasonable inference” to be drawn from such extensive efforts to avoid

Macsherry’s requests and terminate him without a commission is that the defendants

disputed their obligation to pay the commission in the first instance.

                                             20
       Moreover, even if Michael Roberts’s difference of opinion wasn’t sufficiently clear

when he finally gave Macsherry a call on September 25, the Compromise Statements

themselves lay it bare. In Macsherry’s own telling, Michael’s alleged statements explicitly

disputed at least the amount of his claim to a commission on the Hilco sale, see J.A. 591–

92 (“I don’t believe you deserve a commission as big.”), and explicitly sought to negotiate

a compromise, see J.A. 592 (“What will you take?”). And in response, Macsherry says

that he invited Michael to make him an “offer.” Id. Such evidence thus plainly consists of

“statement[s] made during compromise negotiations” about Macsherry’s disputed claim.

See Fed. R. Evid. 408(a)(2). 7 In finding otherwise, the district court erred.

                                              2.

       We turn next to consider whether the Compromise Statements were properly

admitted for a purpose other than “to prove or disprove the validity or amount” of

Macsherry’s disputed claim to a commission, Fed. R. Evid. 408(a). We don’t think the

district court admitted it for any such purpose.

       To the contrary, because the district court found that the Compromise Statements

were admissible without limitation, the court allowed them to be used for one of the very

purposes foreclosed thereunder: to prove the validity of the claim that “the compromise

offer was meant to settle.” See Weems, 665 F.3d at 966–67. The evidence was indeed


       7
         Indeed, even in Michael’s telling of the phone call, he explicitly contested the
validity of Macsherry’s claim to a commission and expressed a willingness to pay him “a
bonus of some sort,” J.A. 938, further indicating that—whatever was actually said—the
conversation consisted of an attempt to compromise a dispute over Macsherry’s claim.


                                             21
highly relevant to show the validity of Macsherry’s claim to a commission on the Hilco

sale, since Michael Roberts’s alleged statements conceded as much. And by the same

token, the validity of Macsherry’s claim to such a commission was the central issue at trial

with respect to each of his substantive claims. 8 Thus, because the district court’s premise

that the evidence didn’t implicate Rule 408(a) was faulty, it follows that the court erred in

allowing the evidence to be admitted for such a purpose.

       We also think the district court erred in finding (in the alternative) that, even if the

evidence was inadmissible to prove the validity of Macsherry’s substantive claims, it was

admissible under Rule 408(b) to prove Macsherry’s claim for enhanced damages under the

MWPCL. Here, the court reasoned that the evidence showed that the defendants withheld

Macsherry’s commission “not as a result of a bona fide dispute,” which would entitle him

to recover up to three times the value of the commission. See Md. Code Ann., Lab. &

Empl. § 3-507.2(b). A “bona fide” dispute means simply a “good faith” or “legitimate

dispute over the validity of the claim or the amount that is owing.” Admiral Mortg., Inc.

v. Cooper, 745 A.2d 1026, 1031 (Md. 2000). In other words, the district court supposed

that proving the defendants’ bad-faith liability for Macsherry’s commission was a purpose

distinct from proving their mere liability for it.




       8
         Whereas Macsherry’s claims for substantive violation of the MWPCL, breach of
contract, and quantum meruit all turned on the existence of an express or implied contract
promising to pay Macsherry a commission on the Hilco sale, his claim for promissory
estoppel turned on the existence of a non-contractual promise to the same effect.

                                              22
       While the purpose identified by the district court is technically distinct from that of

proving the validity of Macsherry’s claim, the court failed to consider whether that purpose

is “inseparable” from one foreclosed under Rule 408(a). See Weems, 665 F.3d at 967.

Weems is again instructive on this point. There, our sister circuit held that the separation

agreement discussed above wasn’t admissible to prove the defendant’s “lack of good faith”

because such a purpose “directly establishe[d]” the defendant’s liability for the plaintiff’s

claim. Id. at 966. The court reasoned that, because the issue of the defendant’s “bad faith”

was inseparable from that of the claim’s validity, it didn’t constitute “another purpose”

within the meaning of Rule 408(b). See id. at 967. After all, the other purposes mentioned

thereunder, “such as proving a witness’s bias or prejudice, negating a contention of undue

delay, or proving an effort to obstruct a criminal investigation or prosecution,” Fed. R.

Evid. 408(b), are far removed from the purposes barred under Rule 408(a).

       Other circuits have likewise construed Rule 408(b) to exclude purposes inseparable

from proving or disproving the validity or amount of the disputed claim. See, e.g.,

Stockman v. Oakcrest Dental Ctr., P.C., 480 F.3d 791, 798 (6th Cir. 2007) (holding that

evidence of a compromise offer wasn’t admissible under Rule 408(b) to show a failure to

mitigate damages because such a purpose “goes to the amount of the claim” (cleaned up));

Trebor Sportswear Co. v. The Ltd. Stores, Inc., 865 F.2d 506, 510 (2d Cir. 1989) (same

where the evidence was offered to show compliance with the statute of frauds because such

a purpose is “closely intertwined” with proving the validity of the claim); cf. Bradbury v.

Phillips Petroleum Co., 815 F.2d 1356, 1364 (10th Cir. 1987) (“[W]hen the issue is

doubtful, the better practice is to exclude evidence of . . . compromise offers.”). As these

                                             23
courts have aptly stated, “[c]are should be taken that an indiscriminate and mechanistic

application of [Rule 408(b)’s] exception,” Trebor Sportswear, 865 F.2d at 510 (cleaned

up), doesn’t “eviscerate Rule 408[a]’s protection and undermine its clear purpose,”

Stockman, 480 F.3d at 798.

       The same result follows here. Simply put, because the defendants’ bad-faith

liability for Macsherry’s claim to a commission under Md. Code Ann., Lab. & Empl. § 3-

507.2(b) is inseparable from the underlying validity of that same claim, the district court

erred in admitting the Compromise Statements to prove Macsherry’s entitlement to

enhanced damages.

                                             B.

       Of course, the district court’s error in admitting the Compromise Statements does

not necessarily compel relief. Instead, we must assess whether the error was harmless

within the meaning of Fed. R. Civ. P. 61. To deem an evidentiary error harmless, we must

be able to say, “with fair assurance, after pondering all that happened without stripping the

erroneous action from the whole, that the judgment was not substantially swayed by the

error.” Smith v. Baltimore City Police Dep’t, 840 F.3d 193, 201 (4th Cir. 2016) (cleaned

up), as amended (Nov. 1, 2016). And here, we cannot say that.

       Evidence of the Compromise Statements was particularly harmful to the defendants

with respect to Macsherry’s claim for enhanced damages. True, other evidence in the

record supported the claim, such as the defendants’ persistent efforts to avoid Macsherry

rather than deny his claim outright; Roberts’s admission that he didn’t ask Schoelch

whether he offered Macsherry a commission; and the defendants’ transfer of funds from

                                             24
their corporate accounts to family trusts after learning that Macsherry intended to retain

counsel. But it’s difficult to imagine any more probative evidence on the question of the

defendants’ good faith than an admission by CDC’s owner that Macsherry was entitled to

a commission on the Hilco sale. In fact, the Compromise Statements were the only

evidence of bad faith that the district court cited in denying the defendants’ motion for

summary judgment on this claim. See Motion for Summary Judgment Opinion, 2017 WL

3315262, at *33. It follows that such evidence wasn’t harmless with respect to the jury’s

verdict awarding enhanced damages.

       While Macsherry’s remaining claims present a closer call, we are insufficiently

certain that the jury’s verdicts with respect to them weren’t likewise substantially swayed

by the error. True, the jury reasonably could have credited Macsherry’s theories of liability

all the same without evidence of the Compromise Statements. For instance, it was largely

undisputed that Schoelch drafted the Red-Lined Term Sheet during preliminary

negotiations about Macsherry’s agreement, and Macsherry testified that he signed a clean

version of that term sheet upon being formally offered the job. And the jury could have

still found that the commission term reflected in the Red-Lined Term Sheet applied whether

or not Macsherry was responsible for procuring the buyer.

       But we can’t say with a fair assurance that the jury would have found that Macsherry

was entitled to an $825,000 commission on the Hilco sale if the Compromise Statements

had been excluded. Notably, those statements were the sole evidence tending to undermine

all three of the defendants’ principal theories of non-liability, namely: (1) that Macsherry

had no formal employment agreement; (2) that even if he did, Michael Roberts was

                                             25
required to (yet didn’t) sign off on any commission term; and (3) that even if he did, the

commission term should be construed (in accordance with trade usage) to depend on

Macsherry’s procurement of the buyer. 9

       The probative value of the evidence wasn’t lost on Macsherry, who emphasized

Michael Roberts’s alleged admission that he was owed a commission on the Hilco sale at

length, and for each of these purposes, in closing argument. And especially since the

statements were made by an individual who, in Macsherry’s own words, “exercised an

unusual level of control” over his companies and their employees, J.A. 1090, we think the

likelihood that they made a powerful impression on the jury is too substantial to overlook.

Thus, even if the jury generally credited Macsherry’s version of events, we can’t say with

sufficient certainty that evidence of the Compromise Statements wasn’t the straw that

broke the camel’s back. Cf. Weems, 665 F.3d at 968 (finding harmful error where the

improperly admitted evidence “very likely . . . affected the jury’s deliberations and . . .

verdicts,” even if the properly admitted evidence “was sufficient to support the verdict”

(cleaned up)).




       9
           Defendants contend separately that they’re entitled to judgment as a matter of law
on Macsherry’s MWPCL wage claim because the alleged commission isn’t a compensable
“wage” under the statute. They are wrong. The commission fits comfortably within the
statute’s definition of a wage, which includes “all compensation that is due to an employee
for employment.” Md. Code Ann., Lab. & Empl. § 3-501(c)(1). See also Medex v.
McCabe, 811 A.2d 297, 302 (Md. 2002) (“Commissions are clearly within the scope of the
Act . . . .”). Macsherry testified that the commission was intended to be a part of his overall
compensation package. That is enough to dispose of defendants’ contention that the
commission was unenforceable because it was gratuitous.

                                              26
         In sum, the district court’s errors under Rule 408 entitle the defendants to a new

trial.



                                              III.

                                               A.

         Having granted the defendants a new trial, we next consider whether that trial may

take place before a jury by taking up their contention that the district court erred in granting

Macsherry’s motion for jury trial pursuant to both Fed. Rs. Civ. P. 38(b) and 39(b). We

review the court’s grant of a jury trial for abuse of discretion, Pac. Fisheries Corp. v. HIH

Cas. & Gen. Ins., Ltd., 239 F.3d 1000, 1002 (9th Cir. 2001), and its underlying legal

conclusions de novo, Brown & Pipkins, LLC v. Serv. Employees Int’l Union, 846 F.3d 716,

730 (4th Cir. 2017). And we conclude that, while the court erred in finding that Macsherry

properly demanded a jury trial under Rule 38(b), it didn’t exceed the scope of its broad

discretion to grant him a jury trial nonetheless under Rule 39(b).

                                               B.

         The Federal Rules of Civil Procedure preserve “inviolate” the parties’ “right of trial

by jury as declared by the Seventh Amendment to the Constitution,” Fed. R. Civ. P. 38(a),

providing two ways to invoke it. First and foremost, a district court “must” designate an

action “as a jury action” whenever a jury trial “has been demanded under Rule 38.” Fed.

R. Civ. P. 39(a). Second, even if a jury hasn’t been “properly demanded,” under Rule

38(b), a district court “may, on a motion, order a jury trial on any issue for which a jury

might have been demanded.” Fed. R. Civ. P. 39(b). We address these avenues in turn.

                                               27
                                             1.

       Rule 38(b) provides that “[o]n any issue triable of right by a jury, a party may

demand a jury trial by: (1) serving the other parties with a written demand—which may be

included in a pleading—no later than 14 days after the last pleading directed to the issue is

served; and (2) filing the demand in accordance with Rule 5(d).” Fed. R. Civ. P. 38(b).

This rule applies to actions (like this one) arising under removal jurisdiction through Rule

81(c)(3), which provides that a party “entitled to a jury trial under Rule 38 must be given

one” if the party either “expressly demanded a jury trial in accordance with state law” prior

to removal or “serves a demand” in accordance with Rule 38(b) within fourteen days after

service of the last pleading directed to the issue (or, if “all necessary pleadings have been

served at the time of removal,” within fourteen days after service of the notice of removal).

See Fed. R. Civ. P. 81(c)(3)(A)–(B). But a party who fails to properly demand a jury trial

under Rule 38(b) or state law “waives a jury trial,” at least as a matter of right. See Fed.

R. Civ. P. 38(d), 81(c)(3)(A).

       Macsherry failed to properly demand a jury trial under these interlocking rules. For

starters, the parties don’t dispute the district court’s ruling that Macsherry’s state-court

complaint failed to expressly demand a jury trial in accordance with Maryland law. See

Jury Trial Opinion, 2017 WL 5591798, at *3; cf. Md. R. 2-325. Macsherry was therefore

required to a file a demand in accordance with Rule 38(b) within fourteen days of being

served with the defendants’ last pleading (since all necessary pleadings hadn’t been served

at the time of removal). But while filed within that time, Macsherry’s amended complaint

likewise failed to properly demand a jury trial.

                                             28
       In finding to the contrary, the district court mistakenly relied on our observation (in

an unpublished decision) that “technical” compliance with Rule 38(b) “is not necessarily

required” to demand a jury trial. See Hohman v. Dunning, 991 F.2d 789 (table), 1993 WL

127955, at *2 (4th Cir. 1993) (per curiam) (finding Rule 38(b) satisfied where pro se

plaintiff’s jury demands failed to “include a certificate of service as required by a local

court rule”); see also Gargiulo v. Delsole, 769 F.2d 77, 78–79 (2d Cir. 1985) (finding Rule

38(b) satisfied where defendants’ jury demand was “made on the last page of their answer,”

and thus “not in the preferred style”). Yet even non-technical compliance requires that a

party actually demand a jury trial. Macsherry simply didn’t do that.

       The district court’s reliance on Lutz v. Glendale Union High Sch., 403 F.3d 1061

(9th Cir. 2005), was also misplaced. In that case, our sister circuit began by noting that,

“[i]deally,” a demand under Rule 38(b) should be made “in a separate document or set off

from the main body of the pleading in order to make [it] readily recognizable.” Id. at 1064

(quoting 9 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2318

(2d ed. 1994)). But heeding its obligation to “indulge every reasonable presumption

against waiver” of the “fundamental” right to a civil jury trial, Aetna Ins. Co. v. Kennedy

to Use of Bogash, 301 U.S. 389, 393 (1937), the court held that the ad damnum paragraphs

of the plaintiff’s complaint—which requested damages “in such amount as may be

awarded by a jury,”—sufficed to invoke the right because they were “sufficiently clear to

alert a careful reader that a jury trial [was] requested,” 403 F.3d at 1064–65 (cleaned up).

       Even assuming that Lutz marks the outer limit of Rule 38(b), this case falls beyond

it. Recall that the ad damnum paragraphs of Macsherry’s amended complaint referred to

                                             29
relief awarded not only by “a jury,” but also by “this Court,” joined by the disjunctive “or.”

J.A. 59, 60, 62, 63. Unlike Lutz’s, Macsherry’s ad damnum paragraphs thus referenced

both possible factfinders alternatively, suggesting no election between them either way.

Moreover, the ad damnum paragraphs of Macsherry’s state-court complaint had used the

same equivocal language even as the attached Case Information Report expressly declined

a jury trial. On these facts, even a careful reader wouldn’t have understood Macsherry’s

complaint to request a jury trial. This case therefore presents no reasonable presumption

against waiver.

                                               2.

       Even though Macsherry “waive[d] a jury trial” as of right by failing to file a proper

demand under Rule 38, see Fed. R. Civ. P. 38(d), the district court retained discretion to

“order a jury trial” on motion by Macsherry under Rule 39, see Fed. R. Civ. P. 39(b). We

think the district court acted within its discretion in granting that motion.

       We have not squarely addressed the scope of a district court’s discretion to grant a

motion for jury trial under Rule 39(b). Though the district court here exercised its

discretion by looking to the factors we enumerated in Malbon, that enumeration was dictum

in light of our sole holding that any Rule 39(b) argument had been waived, see 636 F.2d at

940–41. Nor have we ever applied the factors to a Rule 39(b) motion. 10


       10
          The Malbon factors “include (1) whether the issues are more appropriate for
determination by a jury or a judge . . . ; (2) any prejudice that granting a jury trial would
cause the opposing party . . . ; (3) the timing of the motion . . . ; [and] (4) any effect a jury
trial would have on the court’s docket and the orderly administration of justice.” 636 F.2d
at 940 n.11 (cleaned up).

                                               30
       Our sister circuits have tended to construe a district court’s discretion to grant relief

under Rule 39(b) rather narrowly, albeit in “diametrically . . . opposite” respects. 9 Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2334 (3d ed. 2020).

Some circuits hold that a district court should exercise its discretion to grant a jury trial “in

the absence of strong and compelling reasons to the contrary.” Swofford v. B & W Inc.,

336 F.2d 406, 409 (5th Cir. 1964), cert. denied, 379 U.S. 962 (1965); accord Kitchen v.

Chippewa Valley Schs., 825 F.2d 1004, 1013 (6th Cir. 1987); Parrott v. Wilson, 707 F.2d

1262, 1267 (11th Cir. 1983); AMF Tuboscope, Inc. v. Cunningham, 352 F.2d 150, 155

(10th Cir. 1965).

       By contrast, a roughly equal number of circuits take the position that a district court

may only exercise its discretion to grant an untimely demand for a jury trial under Rule

39(b) upon a showing of “good reason for the belated demand.” Olympia Exp., Inc. v.

Linee Aeree Italiane, S.P.A., 509 F.3d 347, 352 (7th Cir. 2007); accord Pac. Fisheries

Corp., 239 F.3d at 1002 (“An untimely request for a jury trial must be denied unless some

cause beyond mere inadvertence is shown.”); Noonan v. Cunard S. S. Co., 375 F.2d 69, 70

(2d Cir. 1967) (same); see also SEC v. Infinity Grp. Co., 212 F.3d 180, 195 (3d Cir. 2000)

(“Courts in this Circuit generally deny relief when the only basis for such relief . . . is the

inadvertence or oversight of counsel.”) (cleaned up)).

       We find more persuasive the view of the First Circuit, however, that the scope of

discretion granted under Rule 39(b) “is very broad,” such that “the case would be very rare

indeed where a district court abused its discretion in denying or granting a Rule 39(b)

motion.” Rowlett v. Anheuser-Busch, Inc., 832 F.2d 194, 200 (1st Cir. 1987), abrogated

                                               31
on other grounds by Iacobucci v. Boulter, 193 F.3d 14 (1st Cir. 1999). Indeed, this view

alone reads Rule 39(b) according to its plain and ordinary language, which places no

qualification on a district court’s discretion to grant an untimely demanded jury trial. See

Fed. R. Civ. P. 39(b) (“[T]he court may, on motion, order a jury trial . . . .”). And by the

same token, it alone recognizes the soundness of the rule’s granting district courts—which

generally exercise “broad discretion” over “core matters of trial management,” United

States v. Lefsih, 867 F.3d 459, 467 (4th Cir. 2017)—the same authority to decide the very

format of the trial in cases where the right to a civil jury has been waived.

       The view that district courts enjoy broad discretion to grant or deny a motion under

Rule 39(b) also comports with our decision in Gen. Tire & Rubber Co. v. Watkins, 331

F.2d 192 (4th Cir. 1964), cert. denied, 377 U.S. 952 (1964), which dealt with the flip side

of the coin. That case held that a district court didn’t abuse its discretion where it denied a

motion under Rule 39(b) based on the court’s view that “the technicalities involved in

determining the issues of patent validity and infringement” raised there, though triable by

a jury, were better suited to a bench trial. Id. at 197–98.

       Allowing that some cases may present “exceptional circumstances” that “would

appear to compel the court, in the exercise of its discretion, to order a jury trial,” we found

that the circumstances at issue were a far cry from the sort. Id.; see also McCray v. Burrell,

516 F.2d 357, 371 (4th Cir. 1975) (“[W]e cannot say that there were such exceptional

circumstances that the failure to grant the . . . motion was an abuse of discretion.” (citing

Gen. Tire & Rubber, 331 F.2d at 197–98)). Our decision today simply extends the same



                                              32
principles to a district court’s correlative discretion to grant a motion under Rule 39(b),

which likewise warrants deference in the absence of exceptional circumstances.

       The defendants assert that such a deferential view of Rule 39(b) “emasculates” the

waiver provision of Rule 38(d). See Gen. Tire & Rubber, 331 F.2d at 198. Not so.

       Whereas the view that Rule 39(b) compels district courts to grant relief would

present such a concern, see id., our view that the rule affords district courts broad discretion

to grant relief takes the opposite approach. In so doing, it respects the balance struck by

these interlocking rules, whereby a party must be afforded a jury trial if one is properly

demanded, but takes his chances with the court’s discretion if not. And because a court

may just as easily employ that discretion to deny an untimely request, a party who desires

a jury trial remains incentivized to properly demand one.

       In this case, we are satisfied that the district court didn’t exceed its broad discretion

to grant Macsherry’s motion for a jury trial under Rule 39(b). In so doing, the court

emphasized that Macsherry had given notice of his desire for a jury well in advance of trial,

that a jury trial wouldn’t disrupt the court’s docket, and, most importantly, that a jury trial

wouldn’t prejudice the defendants. See Jury Trial Opinion, 2017 WL 5591798, at *7–8.

Such reasoning—in which the defendants identify no defect—is adequate to support a

favorable exercise of discretion. And so, while (absent exceptional circumstances) the

court would have also been within its discretion to deny Macsherry’s belated request for a

jury trial, we discern no abuse in its decision to grant the motion.




                                              33
                                     *     *      *

       For the reasons given, we vacate the district court’s judgment and remand the case

for a new trial.

                                                          VACATED AND REMANDED




                                           34